Citation Nr: 0008613	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-29 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from September 4, 1993 to August 18, 1999 for 
degenerative disc disease at L3-4, previously shown as 
herniated nucleus pulposus.

2.  Entitlement to an initial evaluation in excess of 20 
percent from August 19, 1999 for degenerative disc disease at 
L3-4, previously shown as herniated nucleus pulposus.

3.  Entitlement to an initial evaluation in excess or 10 
percent for degenerative disc disease at C3-4.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, fasciitis, and 
greater trochanteric bursitis of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 23, 1990 
to September 3, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case was most recently before the Board in March 1999 at 
which time it was remanded to the RO for further development 
and adjudicative actions.

In November 1999 the RO granted entitlement to service 
connection for a right leg mass with assignment of a 
noncompensable evaluation.  In this instance, this was a full 
grant of the benefit sought.  If the veteran disagrees with 
the evaluation or the effective date, he must submit notice 
of disagreement to the RO.  See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).  The RO also granted entitlement to an 
increased evaluation of 20 percent for degenerative disc 
disease at L3-4 effective August 19, 1999.  The RO affirmed 
the initial 10 percent evaluations for degenerative joint 
disease, fasciitis and greater trochanteric bursitis of the 
right hip, and degenerative disc disease at C3-4.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Medical evidence demonstrates that from September 4, 1993 
to August 18, 1999 the veteran's degenerative disc disease at 
L3-4, previously shown as herniated nucleus pulposus was 
manifested by mild symptoms with slight limitation of motion.

2.  Medical evidence demonstrates that from August 19, 1999 
the veteran's degenerative disc disease at L3-4, previously 
shown as herniated nucleus pulposus is manifested by moderate 
symptoms with recurring attacks with moderate limitation of 
motion.

3.  Medical evidence demonstrates that the veteran's 
degenerative disc disease at C3-4 is manifested by mild 
symptoms with slight limitation of motion.

4.  Medical evidence demonstrates that the veteran's 
degenerative joint disease, fasciitis, and greater 
trochanteric bursitis of the right hip are manifested by 
limitation of motion of the hip.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from September 4, 1993 to August 18, 1999 for degenerative 
disc disease at L3-4, previously shown as herniated nucleus 
pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes, 5292, 5293(1999).




2.  The criteria for an evaluation in excess of 20 percent 
from August 19, 1999 for degenerative disc disease at L3-4, 
previously shown as herniated nucleus pulposus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5292, 
5293(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease at C3-4 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes, 5290, 5293(1999).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, fasciitis, and greater 
trochanteric bursitis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes, 5251, 5252 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was diagnosed 
with or treated for a back condition, intermittently from 
December 1992 to July 1993.  An examination at the orthopedic 
clinic in November 1992 revealed diagnoses of low back pain 
at L-5 and early degenerative arthritis of the right hip.

Service medical records also reveal that the veteran was 
examined for the purpose of a Medical Board evaluation in 
February 1993.  The examination report indicated, in 
pertinent part, that he had arthritic lower back pain, right 
hip pain with crepitus and arthritis.  


In March 1993 the veteran was seen in-service with complaints 
of right hip, right leg and right shoulder pain.  Also in 
March 1993, the veteran was examined and diagnosed with 
symptomatic pes planus bilaterally.  X-rays taken at that 
examination revealed that the veteran's hips were negative 
for degenerative changes.

In July 1993, the Medical Board described the veteran's 
disabilities as degenerative joint disease T12, L1 with 
herniated disc at L3-4 without radiculopathy or nerve 
impingement with characteristic pain on motion without muscle 
spasm; and, cervical spine pain with degenerative changes and 
mild annular disc bulge at C3-4 without radiculopathy.  A 10 
percent disability percentage was recommended for each 
disability.  

The Medical Board found that the veteran's back conditions 
occurred in the line of duty.  It also found that he was 
physically unfit for further military duty and recommended 
separation with severance pay if otherwise qualified.

Post service medical records show VA examination for joints 
and x-rays were conducted in February 1994.  The reported 
history at the examination revealed that in 1993 the veteran 
noted popping in his neck with pain radiating down his right 
arm into the thumbs.  In 1991 he noticed a gradual onset of 
pain in his right hip.  The veteran gave a history of having 
fallen heavily on his right hip while in the service and 
having a sore hip for a period of time.  He reported that hip 
pain had been bothersome intermittently for two to three 
years.  He had a pain in his right elbow which he described 
as a radicular type of pain coming from his neck, which had 
been treated conservatively and had kept him comfortable.

On examination it was noted that there was a 15 percent loss 
of motion in the cervical spine on loss of extension and 
rotation.  The lower back revealed a full range of motion of 
the lumbar spine; there was no spasm noted.  There was 
minimal pain on extension and lateral bending to either side.  
There was straight leg raising to 90 degrees bilaterally.  
There was negative Lasegue.  Circumference of the thighs, 
knees, and calves was equal.  Leg lengths were equal.  

The fascia lata over the right greater trochanter was 
thickened and as the veteran's leg was rotated a band was 
felt to move forward and back.  The diagnoses were 
degenerative disk disease at C3-4 by history, minimal 
difficulties, herniated intervertebral disk at L3-4 by 
history, right greater trochanteric bursitis and fasciitis of 
the right hip.

X-rays of the veteran's lumbosacral spine revealed minimal 
anterior osteophyte at L4 with no other significant 
abnormality.  Views of the cervical spine showed minimal 
osteophytes at C5-6, otherwise unremarkable.  There was 
minimal degenerative joint disease with spurring 
anterolateral and no evidence of fracture of the right hip.

In a July 1994 rating decision, the RO granted service 
connection for degenerative joint disease, fasciitis and 
greater trochanteric bursitis of the right hip and assigned a 
zero percent evaluation effective September 4, 1993, on the 
basis that there were no findings of limitation of motion, 
malunion or other disability of the knee or hip to warrant a 
compensable evaluation.  Service connection was also granted 
for herniated disc of the lower back and assigned a 10 
percent evaluation effective September 4, 1993, based on the 
evidence showing slight limitation of motion of the lumbar 
spine with pain and no recurring attacks of degenerative disc 
disease symptoms.  Service connection was also granted for 
degenerative disc disease of the cervical spine and assigned 
a ten percent evaluation effective September 4, 1993, on the 
basis that the evidence showed slight limitation of motion 
without pain and no recurring attacks of degenerative disc 
disease symptoms.  The veteran appealed this decision.

A magnetic resonance imaging (MRI) of the cervical spine was 
taken by VA in August 1994.  There was normal anatomic 
alignment without evidence of trauma or bony destruction.  
The craniocervical junction, C1-2, C2-3, C3-4, and C4-5 were 
all normal.  The diagnosis was diffuse spondylotic bulge at 
C5-6 with a left paracentral disc herniation compromising the 
lateral recess and foramen.  

In October 1994 the RO denied increased evaluations for the 
veteran's right hip disability and herniated disc of the 
lumbar spine on the basis that outpatient treatment records 
showed no treatment for his right hip or herniated disc of 
the lumbar spine.  An increased evaluation was also denied 
for degenerative disc disease of the cervical spine.  It was 
noted that the evidence submitted did not warrant a change in 
the prior rating decision.

At his personal hearing at the RO before a Hearing Officer in 
June 1995, the veteran testified that he experiences severe 
stiffness in his neck, especially when he tries to sleep.  He 
further testified that the stiffness is the same as pain or 
an ache.  Hearing Transcript (Tr.), pp. 1-2, 14.  He 
testified that he has spasm of the neck on a daily basis.  He 
further testified that he has problems bending to the right 
side.  He stated that any movement to the right side causes 
really bad problems.  He further stated that he has constant 
numbness in the right arm.  Tr., p. 2.  He stated that he 
takes Motrin and muscle relaxers which provide short-term 
relief.  Tr., p. 3.  He also stated that he has problems with 
things falling from his right hand.  Tr., p. 4.  He stated 
that he is limited to lifting 15 pounds.  Tr., p. 5.  

With regard to his low back disability, the veteran testified 
that he has spasm on a weekly basis.  Tr., p. 5.  He also 
testified that he has problems bending over.  He stated that 
he has pain in his right thigh.  He also stated that he has 
problems walking up and down stairs and walking for long 
periods of time.  He stated that he wears a back support.  
Tr., p. 6.  Regarding his right hip, the veteran testified 
that he has pain in his hip if he moves laterally to the left 
or right and when he walks or stands.  Tr., p. 9.  He further 
testified that he takes Motrin for the pain in his hip.  Tr., 
p. 10.  He stated that he has a noticeable limp in his walk 
when he is experiencing hip pain.  Tr., p. 15.

Examination conducted in February and June 1995 at a VA 
Medical Center (MC) rehabilitation medicine service facility 
revealed chronic neck and right upper extremity and C8 
radiculopathy 




In October 1995 VA examinations were conducted on the 
veteran's cervical and lumbosacral spine and his right hip.  
Examination of the cervical spine revealed an approximate 5 
to 10 percent loss of motion with loss of flexion and lateral 
bending to either side at extension of the cervical spine.  
Rotation appeared to be within normal limits.  Axial 
compression did not aggravate the pain and traction did not 
particularly help it.  Neurologic examination of the upper 
extremities was within normal limits with normal reflexes and 
sensation.  X-rays of the cervical spine showed mild 
degenerative disk disease at C5-C6, with some calcium in the 
anterior ligaments.  The alignment and curvature of the 
cervical spine was normal.  The diagnosis was degenerative 
disk disease at C5-C6, minimal.

Examination of the lumbosacral spine revealed that the 
veteran came within one inch of touching his toes with his 
fingertips.  His range of motion appeared to be normal, with 
full flexion, extension, lateral bending and torsion.  
Sensation was intact in the lower extremities.  Deep tendon 
reflexes were equal and active at 1-2+ bilaterally.  
Lasegue's sign was negative.  Straight leg raising was to 90 
degrees bilaterally.  Patrick's test was negative.  There was 
mild pain on percussion and strain applied to the spinous 
processes of the lower portion of the lumbar spine.  
X-rays showed mild narrowing of L3-L4 disk space with 
osteophyte formation.  The diagnosis was herniated 
intervertebral disk at L3-L4, by history, very minimal 
symptomatology.

Examination of the right hip revealed minimal to mild pain on 
palpation of the fascia lata overlying the greater 
trochanter.  There was mild pain on palpation of the 
insertion of the gluteus medius into the greater trochanter.  
X-rays of the right hip showed mild arthritic lipping of the 
superior portion of the acetabulum with a fracture line 
through calcium buildup.  In general the hip had normal 
thickness of cartilage on the joint, and there were no 
arthritic ridges or changes in the head of the femur.  The 
diagnosis was right greater trochanteric bursitis, minimal.



VA examination of the joints was conducted in June 1998.  
Physical examination of the cervical spine showed flexion to 
40 degrees, extension to 40 degrees, side-to-side bending of 
25 degrees each way.  Motor function was 5/5.  Sensory 
examination was grossly intact.  Deep tendon reflexes were 
uniformly symmetrical.  The physician noted that the 
veteran's cervical spine shows some degenerative changes at 
C5-6 and C4-5, which were mildly symptomatic.  He further 
noted that there was no evidence of disk herniation.  He 
stated that an MRI in 1994 showed mild disk bulge in the left 
side of C5-6, but the veteran complained of symptoms in his 
right upper extremity.  X-rays of the cervical spine showed 
some decreased disk space at C5-6 and mild decreased disk 
space at C4-5 with anterior osteophyte formation.  The 
diagnosis was degenerative disk disease, C3-4.

Examination of the lumbosacral spine showed flexion to 100 
degrees, extension to 20 degrees, side to side bending to 25 
degrees each way.  Motor function was 5/5.  Sensory 
examination was grossly intact.  Deep tendon reflexes were 
uniformly symmetrical in the lower extremities.  The 
physician noted that the veteran had a back strain with a 
history of herniated disk at L3-4.  The physician further 
noted that the veteran's symptoms appeared to be mildly 
symptomatic and he did not appear to have any radicular 
symptoms.  X-rays of the lumbosacral spine were noted to have 
decreased disk space at L3-4 with osteophyte formation.  The 
diagnosis was herniated nucleus pulposus.

Examination of the hip showed external rotation to 30 
degrees, internal rotation to 20 degrees, flexion to 110 
degrees, and extension to 10 degrees.  There was tenderness 
over the greater trochanter.  The physician noted that the 
veteran has hip bursitis that is mildly symptomatic with 
discomfort over the greater trochanter.  
X-rays of the right hip showed anterior osteophyte formation 
over the superior lip of the talus.  The space for the hip 
joint was well maintained.  The diagnosis was fasciitis of 
bursitis of the right hip.




In August 1999 the veteran underwent a VA examination for 
joints.  The physician noted that the C-file was reviewed.  
On physical examination range of motion of the cervical spine 
was within normal limits with flexion and extension to 45 
degrees, right and left side rotation of 70 degrees.  Motor 
function was 4/5, sensation was intact, deep tendon reflexes 
were depressed throughout and Tinel's was positive in both 
wrists and left elbow.  The diagnoses were neck pain and 
bilateral upper extremity neuropathies.  X-rays of the 
cervical spine was normal except for small anterior 
osteophytes at C5-6.  

Range of motion of the lumbar spine showed good flexion to 60 
degrees, extension to 20 degrees, right and left sided 
bending to 25 degrees.  Toe and heel walking were within 
normal limits.  Neurological evaluation revealed physiologic 
and symmetrical reflexes and  strength and sensation of both 
upper extremities.  Internal and external rotation of the 
hips was within normal limits.  Pulses were within normal 
limits.  Straight leg raising was negative bilaterally.  The 
diagnosis was degenerative disc disease of the lumbar spine.  

X-rays of the lumbar spine showed normal vertebral bodies and 
disc spaces.  Normal pedicles and sacroiliac joint were also 
noted.  The articular facets were also within normal limits.  
The physician noted that he found no evidence of a herniated 
nucleus pulposus at L3-4.  He further noted that the 
degenerative disc changes in the neck, back, and trochanteric 
bursitis of the right hip caused no incoordination. 

Examination of the right hip showed external rotation to 40 
degrees, internal rotation to 20 degrees, flexion to 100 
degrees, extension to 10 degrees, tenderness to palpation 
over the greater trochanter was noted.  The diagnosis was 
right hip trochanteric bursitis.  X-rays of the right hip 
showed minimal degenerative joint disease.  The physician 
noted that the veteran exhibited pain with range of motion of 
the hip.  He also noted that the hip problems may cause 
weakened motion and excess fatigability.


The physician noted that the veteran exhibited pain only with 
range of motion of the hip.  There was no evidence of 
muscular atrophy associated with any of the noted 
abnormalities.  There were no changes in the skin, which 
might be compatible with disuse.  The physician further noted 
that none of the problems appeared to affect the ability of 
the veteran to continue to work in his occupation.  

The physician further noted that with regard to the remand, 
he is a board certified orthopedic surgeon and had afforded 
the veteran a comprehensive evaluation.  He stated that all 
range of motion studies had been accomplished.  He also 
stated that during the evaluation there was no pain supported 
by adequate pathology, which might result in a functional 
loss.  He further noted that the veteran had no painful 
episodes with regard to his neck or back.

VA electromyography studies dated in September 1999 were 
negative for any evidence of radiculopathy.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).





In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

Hip, ankylosis, unfavorable, with extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated, shall be rated 90 percent.  Intermediate 
ankylosis shall be rated 70 percent.  Favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction shall be rated 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (1999).

A rating of 10 percent is assigned for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1999).  It is noted that 10 percent is the maximum 
rating provided under this Code.

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned where thigh flexion is to 20 degrees.  Where flexion 
is limited to 10 degrees, a 40 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (1999).  It is noted 
that 40 percent is the maximum rating provided under this 
Code.



Where there is limitation of thigh abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  Where 
there is limitation of adduction such that the legs cannot be 
crossed, a 10 percent rating is appropriate.  A 10 percent 
rating can also be assigned for limitation of thigh rotation, 
where the individual cannot toe-out more than 15 degrees with 
the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(1999).  It is noted that 20 percent is the maximum rating 
provided under this Code.

The rating schedule provides an 80 percent rating for flail 
joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Under applicable criteria, a 10 percent rating is warranted 
for malunion of the femur with slight knee or hip disability.  
A 20 percent rating is warranted for malunion of the femur 
with moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is warranted for fracture of 
surgical neck of the femur with false joint.  A 60 percent 
rating is also warranted for fracture of shaft or anatomical 
neck of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace.  An 80 percent rating is 
warranted for fracture of shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture). 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).

A 100 or 60 percent evaluation is assignable where residuals 
of vertebra fracture are present under Diagnostic Code 5285 
(1999).

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  A 
60 percent evaluation may be assigned for a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the cervical spine.  A 30 percent evaluation may 
be assigned for favorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287 (1999).

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while ankylosis in an 
unfavorable position is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  It is noted 
that 50 percent is the maximum rating provided under this 
Code.

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (1999).  It is noted that 30 percent is the maximum 
rating provided under this Code.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  Moderate limitation of motion warrants a 20 
percent evaluation.  Slight limitation of motion is rated as 
10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (1999).  It is noted that 40 percent is the maximum 
rating provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe, recurring attacks with 
intermittent relief.  Moderate with recurring attacks 
warrants a 20 percent disability evaluation and mild warrants 
a 10 percent disability evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (1999).  It is noted that 60 percent is 
the maximum rating provided under this Code.




Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  

A 20 percent evaluation requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  10 percent is warranted if there is 
characteristic pain on motion.  38 C.F.R. 4.71a, Diagnostic 
Code 5295.  It is noted that 40 percent is the maximum rating 
provided under this Code.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).



As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).


Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, rating can be based 
on x-ray evidence indicating the presence of degenerative 
arthritis.  Id.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id. 

The United States Court of Appeals for Veteran Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 206.  

VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  


The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  See Evans v. 
Brown, 9 Vet. App. 273, 281 (1996); Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).


Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  



In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's lower back, 
cervical spine and hip conditions.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
these claims for increased evaluations present no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories.

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999). The record reflects that the veteran's low back, 
cervical spine, and right hip disabilities are presently 
rated under alternative or analogous criteria.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 
4.21 (1997).

Evaluation in excess of 10 percent for 
degenerative 
disc disease at L3-4 from September 4, 
1993 to August 18, 1999.

The evidence shows that from September 4, 1993 to August 18, 
1999 the veteran's low back disability warranted an 
evaluation of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 as his low back disability was productive of mild 
symptoms.  The next higher evaluation to 20 percent under 
Diagnostic Code 5293 is warranted when symptoms are shown as 
moderate with recurring attacks.  Id.  VA examination in 
February 1994 showed that the veteran's low back had a full 
range of motion of the lumbar spine.  

VA examination in October 1995 indicated normal range of 
motion of the lumbosacral spine and also indicated very 
minimal symptomatology with regard to his herniated 
intervertebral disk at L3-4.  Moreover, the VA physician in 
June 1998 noted that symptoms of the veteran's low back 
disability appeared to be mildly symptomatic.

The Board finds that the above evidence demonstrates that the 
veteran's low back disability more nearly approximates the 
criteria required for a 10 percent rating from September 4, 
1993 to August 18, 1999.  Thus, entitlement to an evaluation 
in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999) is not warranted.

VA rates arthritis in accordance with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (1999).  The 
veteran's range of low back motion has been tested on VA 
examinations.  However, objective medical evidence shows that 
the veteran has demonstrated little to no limitation of 
motion of the lumbar spine.  The veteran's limitation of back 
motion, even considering tenderness or pain, is no more than 
slight which warrants a 10 percent disability evaluation 
under Diagnostic Code 5292.  The evidentiary record has not 
showed moderate limitation of motion of the lumbar spine due 
to pain, therefore, the next higher evaluation of 20 percent 
is not warranted.

In the alternative to rating according to limitation of 
motion, an evaluation can be assigned based on symptoms of 
lumbosacral strain  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 10 percent evaluation is consistent with lumbosacral 
strain manifested by characteristic pain on motion.  An 
evaluation of 20 percent is warranted when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  On VA 
examinations, no muscle spasm was noted nor was loss of spine 
motion indicated.  Thus, an evaluation in excess of 10 
percent under Diagnostic Code 5295 is not warranted.


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

In this case, VA examination of the lumbosacral spine in 
October 1995 revealed there was mild pain on percussion and 
strain applied to the spinous processes of the lower portion 
of the lumbar spine.  While such mild pain is mentioned, 
there is no evidence of any functional loss due to pain on 
use or due to flair-ups.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (1999).  Thus, the Board has 
considered whether the veteran is entitled to an increased 
evaluation for pain and find that the current 10 percent 
evaluation under Diagnostic Codes 5292, 5293 is based on the 
objective evidence of pain.  Therefore, an evaluation in 
excess of 10 percent based on pain pursuant to the rule in 
DeLuca, supra and §§ 4.40 and 4.45 is not warranted.  

For the foregoing reasons, the Board further finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent from September 4, 1993 to August 18, 1999 for his 
degenerative disc disease at L3-4.

Evaluation in excess of 20 percent for 
degenerative disc disease at L3-4 from 
August 19, 1999

The evidence shows that from August 19, 1999 the veteran's 
low back disability warranted an evaluation of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 as his low back 
disability was productive of moderate symptoms with recurring 
attacks.  The next higher evaluation of 40 percent is 
warranted when symptoms are shown as severe with recurring 
attacks with intermittent relief.  Id.  



The evidence does not show that veteran's low back disability 
is productive of severe symptoms with intermittent relief of 
recurring attacks.  At the most recent VA examination in 
August 1999, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine.  However, x-rays showed normal 
vertebral bodies and disc spaces.  The physician found no 
evidence of a herniated nucleus pulposus at L3-4.  Range of 
motion showed good flexion, extension, and right and left 
side bending.

The Board finds that the above evidence demonstrates that the 
veteran's low back disability more nearly approximates the 
criteria required for a 20 percent rating from August 19, 
1999.  Thus, entitlement to an evaluation in excess of 20 
percent under 38 C.F.R. § 471a, Diagnostic Code 5293 (1999) 
is not warranted.

As noted above, arthritis is rated in accordance with 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292 (1999).  The veteran's range of low back motion 
has been tested on VA examinations.  However, objective 
medical evidence shows that the veteran has demonstrated 
little to no limitation of motion of the lumbar spine.  

The veteran's limitation of back motion, even considering 
tenderness or pain, is no more than moderate which warrants a 
20 percent disability evaluation under Diagnostic Code 5292 
(and this is liberal as the examination in August 1999 shows 
good range of motion).  The evidentiary record has not shown 
severe limitation of motion of the lumbar spine due to pain, 
therefore, the next higher evaluation of 40 percent is not 
warranted.

In the alternative to rating according to limitation of 
motion, an evaluation can be assigned based on symptoms of 
lumbosacral strain  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 20 percent evaluation is consistent with lumbosacral 
strain manifested with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

An evaluation of 40 percent, the maximum evaluation under 
this code is warranted when there is severe listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  None 
of the symptoms required to warrant a 40 percent evaluation 
is shown in the record.  Thus, an evaluation in excess of 20 
percent under Diagnostic Code 5295 is not warranted.

As noted earlier, the rule in DeLuca indicates that 
functional loss due to pain may be a basis for an increased 
schedular rating for an orthopedic disability when the 
diagnostic codes are predicated on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999); DeLuca, supra; 
VAOPGCPREC 36-97.

In this case, VA examination of the lumbar spine in August 
1999 revealed that the veteran had no painful episodes with 
regard to his back.  The physician noted that there was no 
muscular atrophy and no signs of disuse.  He also noted that 
there was no pain supported by adequate pathology which might 
result in a functional loss.  He further noted that there was 
no interference with the veteran's ability to work due to his 
low back disability.  Thus, the Board has considered whether 
the veteran is entitled to an increased evaluation for 
functional loss and pain on motion and finds that the current 
20 percent evaluation under Diagnostic Codes 5292 and 5293 is 
based on the objective evidence of pain.  Therefore, an 
evaluation in excess of 20 percent based on functional loss 
and pain on motion pursuant to the rule in DeLuca, supra and 
§§ 4.40 and 4.45 is not warranted.  

Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine for either 
of the periods stated above.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As the veteran's lumbar spine is not 
ankylosed, application of 38 C.F.R. §4.71a, Diagnostic Code 
5286 (1999) or Diagnostic Code 5289 is not warranted.

There is no evidence of residuals of spinal fracture to 
warrant a rating higher than 10 percent from September 4, 
1993 to August 18, 1993 or 20 percent from August 19, 1999.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

For the foregoing reasons, the Board further finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent from September 4, 1993 to August 18, 1999 or in 
excess of 20 percent from August 19, 1999 for his 
degenerative disc disease at L3-4.


Evaluation in excess of 10 percent 
for degenerative disc disease at C3-4.

Currently, the veteran's cervical spine disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, equating to mild symptoms.  The next higher 
evaluation of 20 percent is warranted for moderate symptoms 
with recurring attacks.  Id.

The evidence of record does not show moderate symptoms with 
recurring attacks in order to warrant an evaluation of 20 
percent.  VA examination in February 1994 showed a 15 percent 
loss of motion in the cervical spine.  X-rays of the cervical 
spine were unremarkable except for minimal osteophytes at C5-
6.  The diagnosis was degenerative disk disease at C3-4 with 
minimal difficulties.  VA examination in October 1995 showed 
an approximate 5 to 10 percent loss of motion of the cervical 
spine, rotation was within normal limits.  Neurologic 
examination of the upper extremities was within normal limits 
with normal reflexes and sensation.  VA examination in June 
1998 showed flexion and extension to 40 degrees.  The most 
recent VA examination in August 1999 showed range of motion 
was within normal limits with flexion and extension to 45 
degrees.  Thus, the above evidence shows that the veteran 
does not have more than mild symptoms due to his degenerative 
disc disease at C3-4, warranting a 10 percent evaluation 
under Diagnostic Code 5293.

In addition, The medical evidence shows that the veteran had 
loss of motion of the cervical spine on VA examination in 
February 1994 and in October 1995.  VA examination in June 
1998 and August 1999 showed range of motion of the cervical 
spine within normal limits.  In weighing this evidence, the 
Board assigns more weight to the evidence found on 
examination in August 1999 because the VA physician made his 
findings pursuant to a review of the entire record.  
Furthermore, the percentages of loss of motion indicated in 
the February 1994 and October 1995 does not equate with more 
than slight limitation of motion under Diagnostic Code 5290.  
As such, findings commensurate with moderate limitation of 
motion under Diagnostic Code 5290 are not shown.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290.  

Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated and therefore 
Diagnostic Code 5287 (ankylosis of the cervical spine) is not 
for application.

As stated earlier, VA rates arthritis in accordance with 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5290 (1999).  The veteran's range of neck motion has 
been tested on VA examinations.  However, objective medical 
evidence shows that the veteran has demonstrated minimal 
limitation of motion of the cervical spine.  The veteran's 
limitation of neck motion, even considering tenderness or 
pain, is no more than slight which warrants a 10 percent 
disability evaluation under Diagnostic Code 5290.  Moderate 
limitation of motion of the cervical spine due to pain has 
not been shown by the evidentiary record, therefore, the next 
higher evaluation of 20 percent is not warranted.

The veteran may argue that he should be rated higher based on 
the Court's pronouncements in DeLuca (see discussion above).  
While functional loss and pain on motion must be considered 
in the evaluation of service-connected musculoskeletal 
disabilities under DeLuca, it is the conclusion of the Board 
that the veteran's complaints of pain in the neck are 
adequately contemplated in the current 10 percent disability 
rating under Diagnostic Code 5293.  

Furthermore, the Board notes that the most recent VA 
examination does not contain objective pathology 
demonstrative of functional loss due to pain which would 
warrant assignment of a higher evaluation for the cervical 
spine disability under the provisions of 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  See DeLuca, supra.  In fact, the VA physician 
in August 1999 noted that there was no pain supported by 
adequate pathology which might result in functional loss.  He 
further noted that the veteran had no painful episodes with 
regard to his neck.

The veteran has testified that he experiences pain in his 
neck.  He also testified to certain physical limitation due 
to his neck disability.  The Court has held that a lay person 
can provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, regulations require that a 
finding of dysfunction due to pain be supported by, among 
other things, adequate pathology.  38 C.F.R. § 4.40.  Here, 
as noted above, the VA physician stated that there was no 
pain supported by adequate pathology which might result in 
functional loss.

There is no competent evidence which the Board has found to 
be of any significant probative weight which would support a 
finding that the current service-connected cervical spine 
disability has caused moderate limitation of motion, 
ankylosis, residuals of a vertebral fracture without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast) or moderate recurring attacks of intervertebral 
disc syndrome, which would warrant a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5287, 5285, 5293 
(1999).  

While it is clear that the veteran had some residual 
disability associated with his service-connected neck 
disability, the overwhelming medical evidence supports the 
conclusion that the neck disability is, at best, mild, 
causing only a slight limitation of motion.  The Board finds 
that there is no basis for an evaluation under any other 
potentially applicable diagnostic code providing for a higher 
evaluation.  Accordingly, an increased evaluation is not 
warranted.



Evaluation in excess of 10 percent for 
Degenerative 
joint disease, fasciitis, greater 
trochanteric bursitis of the right hip.

The veteran's degenerative joint disease, fasciitis, and 
greater trochanteric bursitis of the right hip is rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 which assesses limitation of extension 
of the thigh to 5 degrees, and may be rated under Code 5252 
which assesses limitation of flexion from 45 to 10 degrees.

The evidence shows that the veteran's right hip disability 
warrants an evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 or 5252 as symptoms of his right hip 
disability are manifested by limitation of extension to 10 
degrees, limitation of flexion to 100 degrees and he has no 
pain supported by adequate pathology resulting in functional 
loss.  In order to warrant a higher evaluation of 20 percent 
for a right hip disability, the veteran must show flexion 
limited to 30 degrees, impairment of the thigh with 
limitation of abduction of motion lost beyond 10 degrees or 
objective evidence of functional loss and pain on motion.

Looking to the limitation of motion codes, consideration 
under Diagnostic Code 5251 would be of no benefit to the 
veteran as the maximum under this code for limitation of 
extension is 10 percent.

Under Diagnostic Code 5252, the veteran does not meet the 
criteria for the next higher disability evaluation of 20 
percent.  On VA examination in June 1998 he had flexion to 
110 degrees and in August 1999, he had flexion to 100 
degrees.  Consequently, the Board finds that the above 
evidence demonstrates that the right hip disability more 
nearly approximates the criteria required for a 10 percent 
rating.  Thus, entitlement to an evaluation in excess of 10 
percent under Diagnostic Code 5251 or 5252 is not warranted.

The veteran's service-connected degenerative joint disease, 
fasciitis, and greater trochanteric bursitis of the right hip 
may also be rated under Diagnostic Code 5003, degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  VA 
examination in August 1999 revealed that the veteran exhibits 
pain with range of motion of the hip.

In this case, the veteran has been rated on the basis of 
limitation of motion, as noted above, and the Board observes 
that the veteran's coexisting disability of the right hip 
rated as 10 percent disabling under Diagnostic Code 5251 
precludes rating any overlapping symptoms as manifestations 
of the degenerative joint disease of the right hip in view of 
the prohibition against pyramiding.  38 C.F.R. § 4.14 (1999).

While the medical evidence documents that the veteran 
exhibits pain with range of motion of his right hip, there is 
no evidence to show that there is functional loss due to such 
pain as to warrant a rating in excess of the current 10 
percent.  In fact, the VA examiner noted in August 1999 that 
there was no pain supported by adequate pathology which might 
result in a functional loss.  He further noted that 
trochanteric bursitis of the right hip caused no 
incoordination.  He did state, however, that the veteran's 
hip problems may cause weakened motion and excess 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.

The Board has consider the factors of weakened motion and 
excess fatigability as it relates to the veteran's hip 
disability, as noted above, but finds that when viewed in 
context with the entire record is not sufficient to warrant 
an increase in disability to 20 percent.  Moreover, the 
physician has presented these factors with uncertainty in 
that he states that the hip problems may (emphasis-added) 
cause weakened motion and excess fatigability.  Any such 
impairment is adequately compensated in the current 10 
percent evaluation.

As with his neck, the veteran has testified that he has pain 
of the right hip.  As noted above, the Court has held that a 
lay person can provide evidence of visible symptoms.  See 
Dean, supra; Espiritu, supra.  However, regulations require 
that a finding of dysfunction due to pain be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
Here, as noted above, the VA physician stated that there was 
no pain supported by adequate pathology which might result in 
functional loss.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to his right hip disability.  There was no evidence 
of ankylosis of the right hip.  Consequently, Diagnostic Code 
5250 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (1999).  There was no evidence of a 
flail joint of the hip; therefore, Diagnostic Code 5254 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5254 (1999). 

There is no evidence of malunion of the femur with a marked 
hip or knee disability, fracture of the surgical neck of the 
femur with false joint, or fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion.  
The veteran did not require the aid of a brace for weight 
bearing.  There is no medical evidence showing that the 
veteran has a right knee disability.  There is no medical 
evidence of instability of the right hip joint upon VA 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.

In light of the above, a disability evaluation in excess of 
10 percent for the service-connected degenerative joint 
disease, fasciitis, and greater trochanteric bursitis of the 
right hip is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluations for the disabilities at 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra..  In this case, the Board finds no other 
provision upon which to assign a higher disability 
evaluation. 

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial ratings assigned for degenerative 
disc disease at L3-4, previously shown as herniated nucleus 
pulposus, degenerative disc disease at C3-4, and degenerative 
joint disease, fasciitis, and greater trochanteric bursitis 
of the right hip, on the occasion of the grants of service 
connection by the RO in July 1994, rather than increased 
rating claims where entitlement to compensation had 
previously been established.  Fenderson, supra at 126.  In 
initial rating cases, separate ratings can be assigned for, 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, the 
Board notes that the RO in essence assigned staged ratings 
for the low back disability.  The Board finds no basis for 
assignment of additional staged ratings for any of the 
disabilities at issue.

Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  




In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extraschedular evaluation in light of his claims for 
increased evaluations for his disabilities.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in these claims, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  In fact, it 
was noted in the August 1999 VA examination report that none 
of the veteran's problems appear to affect his ability to 
continue to work in his occupation.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from September 4, 1993 to August 18, 1999 for degenerative 
disc disease at L3-4, previously shown as herniated nucleus 
pulposus is denied.

Entitlement to an evaluation in excess of 20 percent from 
August 19, 1999 for degenerative disc disease at L3-4, 
previously shown as herniated nucleus pulposus is denied.

Entitlement to an initial evaluation in excess or 10 percent 
for degenerative disc disease at C3-4 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, fasciitis, and greater 
trochanteric bursitis of the right hip is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


